Title: To James Madison from Caesar Augustus Rodney, 18 January 1808
From: Rodney, Caesar Augustus
To: Madison, James



My Dear Sir,
Wilmington ye. 1.18.1808 monday morg.

I had prepared to leave home on thursday last, but the snow storm that continued all that day prevented & rendered the travelling in my carriage too bad until the road was broken.  On terday I should have set off as the weather was fine & the way well beaten, but Mrs. Rodney was much indisposed.  I find however by the last Intelligencer that the Envoy has arrived & I leave home this morning in the rain & shall be on as soon as my horses will bring me.
The embargo if continued must bring England to her senses.  In one of the reports made by a Committee of the house of Commons, I discover that the annual supply of flour to England from this country is from a million to a million & a half of barrels.  This too, when the ports of the Baltic & Mediterranean were open to them.
As to the few failures that have taken place, I heard one of our Brandywine Millers observe, that he was not so much afraid of persons whom the embargo would really break, as those who would make it, a pretext for breaking.
I regret to have been so much longer absent than I intended, but my domestic affairs would have required more of my attention could I have spared the time.  I am Dr. Sir Yours Very Resy. & Siny.

C. A. Rodney

